Citation Nr: 0113082	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-19 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy based on exposure to herbicides.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 1999 and 
July 2000.  In February 1999, the RO denied service 
connection for PTSD and also denied service connection for 
peripheral neuropathy as a result of exposure to herbicides.  
The veteran filed a timely notice of disagreement and 
perfected his appeal on both issues.  Thereafter, the veteran 
submitted additional evidence to the RO concerning his claim 
of entitlement to service connection for peripheral 
neuropathy.  In a July 2000 rating decision, the RO denied 
service connection for peripheral neuropathy as a result of 
exposure to herbicides.  Both issues on the title page have 
been developed for appellate review and are properly before 
the Board for consideration at this time.


REMAND

The veteran maintains that he should be service-connected for 
PTSD and for peripheral neuropathy, the latter based on 
exposure to herbicides in service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after service discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).  The Board notes that 
the veteran was awarded the Combat Infantry Badge (CIB) as 
well as a Bronze Star medal and an Air Medal, and this is 
sufficient evidence of combat as a stressor under the 
provisions of 38 C.F.R. § 3.304 (f).

On VA psychiatric examination in January 1999, the veteran 
denied any psychiatric history.  He related that he was 
haunted by a lot of his memories from service, but felt that 
he would just deal with it himself.  The veteran was noted to 
have been in combat and received several awards for valor.  
He reported several traumatic incidents from service that 
still bother him, including witnessing the deaths of fellow 
soldiers and disturbing incidents which included seeing 
individuals burned by napalm.  The veteran indicated that he 
had difficulty adjusting when he first returned home but 
worked as a shipper for 28 years until he was put on medical 
leave for a foot injury.  Since that time, the veteran 
reported that he had more time on his hands and had been 
thinking more about his war experiences and that increased 
his anxiety.  On examination, the veteran exhibited no 
evidence of a mood disturbance.  He related significant guilt 
feelings about his own survival in Vietnam and increased 
tendency to want to be in control of all of the factors in 
his environment.  The examiner noted that the veteran's 
memory for events in the war zone was rather compressed and 
blurred into subjective categories which may be suggestive of 
some defensive numbing of troubling experiences he may have 
had.  The diagnostic impression was adjustment disorder and 
subclinical features of PTSD.  It was indicated that the 
veteran met the stressor criterion and re-experiencing 
criterion for a diagnosis of PTSD under the provisions of 
DSM-IV.  However, the veteran's examination findings did not 
show the level of arousal or avoidance symptoms necessary for 
a clinical diagnosis of PTSD.

Following the above VA examination by a clinical 
psychologist, the veteran's representative requested an 
examination by a Board certified psychiatrist.  Thereafter, a 
VA Board certified psychiatrist reviewed the report of VA 
examination in January 1999 and concluded that because all 
DSM-IV criteria for a diagnosis of PTSD have not been met, 
the diagnosis cannot be made.  The veteran was not accorded a 
further VA examination.

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger 
VA's duty to assist (thus superceding the decision in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. 
Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In light of the recently enacted provisions of the Veterans 
Claims Assistance Act of 2000, the Board finds it appropriate 
to remand the issue of entitlement to service connection for 
PTSD for further action.

With respect to the claim of entitlement to service 
connection for peripheral neuropathy based on a theory that 
the disorder is related to exposure to Agent Orange, the 
Board observes that the statutory presumption that certain 
diseases are the result of exposure to a herbicide in service 
is applicable with respect to peripheral neuropathy, so long 
as it is diagnosed within a year of the exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2000).  The 
inclusion of certain diseases, as opposed to others, within 
this list reflects a determination by the Secretary of 
Veterans Affairs (Secretary), based on sound medical and 
scientific evidence, that there exists a positive association 
between (A) the occurrence of those diseases in humans and 
(B) the exposure of humans to a herbicide agent.  38 U.S.C.A. 
§ 1116(b)(1); 61 Fed.Reg. 41368-41371 (1996).  Moreover, the 
Secretary, under the authority granted by the Agent Orange 
Act of 1991, has specifically indicated that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for a number of diseases.  61 Fed.Reg. 41442-41449 
(1996).  The RO has denied service connection for peripheral 
neuropathy based on exposure to herbicides based on a 
consideration of presumptive service connection only.  In 
essence, the RO found that the veteran's claim for service 
connection must be denied inasmuch as the veteran's condition 
was not manifest to a compensable degree within one year from 
the date of last exposure.  However, the fact that the 
veteran does not meet the requirements of 38 C.F.R. § 3.309 
(e) does not preclude him from establishing service 
connection by way of proof of actual direct causation.  The 
veteran may attempt to establish his claim through the 
submission of an independent medical opinion which is deemed 
by the RO or the Board to be persuasive of the position that 
the veteran's peripheral neuropathy is, in all likelihood, 
attributable to service.  Cf. Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994). This opinion can, and will, be weighed 
against the findings of the Secretary.

Of record at the current time is a medical opinion from Jay 
L. Funkhouser, M.D., dated in May 2000.  Dr. Funkhouser has 
provided a medical opinion that the veteran's neuropathy is a 
result of his exposure to Agent Orange in service, based on 
the lack of family history of neuropathy, and absence of B12 
deficiency or heavy metal poisoning.

The veteran has not been afforded a VA neurological 
examination.

Where the record before the Board is inadequate, a remand is 
required.  In this instance, the Board finds it appropriate 
to afford the veteran a VA examination to assess the nature 
and likely etiology of his peripheral neuropathy.

The Board further finds that a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2097-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:  

1.  The RO should contact the veteran and 
ask him to submit documentation of the 
onset of his peripheral neuropathy, 
either in service or within one year of 
his discharge from service.

2.  The veteran should also be asked 
whether he has received any treatment for 
his peripheral neuropathy and his 
psychiatric disorder.  Based on his 
response and with appropriate 
authorizations, the RO should obtain a 
copy of all pertinent medical records 
from the identified source(s) or 
facility(ies).  All records should be 
associated with the claims folder, to 
include the veteran's treatment records 
from Dr. Funkhouser who has followed the 
veteran for his peripheral neuropathy.  
As regards a psychiatric disorder, the 
Board is particularly interested in 
whether there is a private medical 
diagnosis of PTSD.  If there is, it would 
be to the veteran's benefit to submit 
such medical evidence or to advise the RO 
of its existence.  If the RO is unable to 
obtain records from any source(s) 
identified by the veteran, he should be 
so notified.

3.  Thereafter, the veteran should be 
afforded VA neurological examination to 
determine the nature and etiology of the 
veteran's peripheral neuropathy.  All 
clinical findings should be reported in 
detail and the claims folder must be made 
available to the examiner for review.  
Based on the examination of the veteran 
and review of the claims folder, the VA 
examiner should provide a medical opinion 
in response to the following questions: 
(a) is it at least as likely as not that 
the veteran's peripheral neuropathy had 
its onset in service or is otherwise 
related to service? (b) is it at least as 
likely as not that the veteran's 
peripheral neuropathy was manifest within 
the first post-service year?  The VA 
examiner should also comment specifically 
on the medical opinion of Dr. Funkhouser 
in May 2000 which appears to suggest a 
nexus between the veteran's peripheral 
neuropathy and Agent Orange exposure 
during service.  A complete rationale for 
all opinions expressed must be provided.

4.  Thereafter, the RO should again 
review the veteran's claim of entitlement 
to service connection for PTSD, and 
entitlement to service connection for 
peripheral neuropathy based on exposure 
to herbicides, on the merits, in light of 
all applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.

5.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with 
an appropriate SSOC and given the 
opportunity to respond thereto before the 
case is returned to the Board.

The purpose of this REMAND is to accomplish additional 
development and to comply with recently enacted legislation.  
The veteran need take no action until otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


